Per Curiam:

Appellant contends, inter alia, that the Family Court erred in requiring him to pay $250 per week child support and $2,500 of respondent’s attorney’s fees.
Review of the Order below, in conjunction with the record and briefs submitted on appeal, fails to reveal the basis upon which the Family Court reached the challenged child support and attorney fee awards. Accordingly, equity dictates that the present case be remanded to the Family Court for further delineation of the needs of the children involved and the respective financial conditions of the parties. See Witt v. Witt, *516271 S. C. 541, 248 S. E. (2d) 494 (1978) (remand for determination of “conditions” upon which child support and alimony based).
The remaining issues raised on appeal, relating to appellant’s requests for division of property and alimony, are without merit and dismissed pursuant to Rule 23 of the Rules of Practice of this Court.